930 F.2d 918
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph GANT, Plaintiff-Appellant,v.UNIVERSITY OF MICHIGAN MEDICAL CENTER, Defendant-Appellee.
No. 90-1718.
United States Court of Appeals, Sixth Circuit.
April 12, 1991.

Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff-appellant Joseph Gant appeals the district court's order granting the University of Michigan Medical Center's motion for summary judgment.


2
After carefully considering the appellate record and the parties' briefs, and after hearing oral arguments, we cannot say that the district court erred.


3
Because the district court properly analyzed the issues involved and arrived at the correct conclusion, we AFFIRM the district court's May 23, 1990 Memorandum Opinion and Order for the reasons stated by the district court in its opinion.